 


109 HCON 246 IH: Paying tribute to John Harold Johnson in recognition of his many achievements and contributions.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 246 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Davis of Illinois (for himself, Mr. Meek of Florida, Ms. Norton, Mr. Butterfield, Ms. Carson, Mr. Cummings, Mr. Lewis of Georgia, Ms. Eddie Bernice Johnson of Texas, Ms. Kilpatrick of Michigan, and Mrs. Christensen) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Paying tribute to John Harold Johnson in recognition of his many achievements and contributions. 
 
Whereas on August 9, 2005, the United States lost John Harold Johnson, who contributed greatly to the Nation by using the power of the press to open the doors of opportunity for African Americans and shatter negative, racial stereotypes; 
Whereas John Johnson was born to humble circumstances in 1918 in Arkansas City, Arkansas, within the area of the United States known as the Delta Region; 
Whereas in 1918, the Arkansas race riots illuminated for the world the circumstances into which John Johnson was born and under which African Americans existed in the Delta Region; 
Whereas at this time, African Americans living in the Delta Region were faced with brutal conditions, exemplified by the common occurrence of lynchings, a widespread system of debt peonage, a political system entirely dominated by a small White minority, as well as a judicial system completely denying the participation of African Americans, even as jurors; 
Whereas the Johnson family, seeking a better life, eventually became part of the Great Migration, which brought them to Chicago in 1933, where a young John Johnson attended DuSable High School with such classmates as Redd Foxx and Nat King Cole; 
Whereas in 1942, with a loan of $500 secured by his mother’s furniture, John Johnson launched Negro Digest, an endeavor which would eventually evolve into a unique publishing and cosmetics empire that reached into the homes of millions of African Americans and helped reshape the United States; 
Whereas John Johnson created Ebony magazine, which began in 1945 with a yearly circulation of 25,000 and reached a monthly circulation exceeding 1,600,000 last year; 
Whereas John Johnson also created Jet magazine, founded in 1951, with a current weekly circulation of 900,000; 
Whereas John Johnson’s company, Johnson Publishing, expanded to create Fashion Fair Cosmetics, as well as the JPC Book Division; 
Whereas John Johnson’s publications offered positive images and stories of African American men and women, and inspired and motivated generations of African Americans to excel in every walk of life, while discrediting racist stereotypes, which remained too common; 
Whereas John Johnson’s publications energized the civil rights movement during the 1950s and later decades with powerful images and stories of the struggle for equality, including the shocking images of the murder of Emmett Till; 
Whereas John Johnson’s publications helped create a powerful African American marketplace, which permitted African Americans and other minorities to participate in the United States economy in a new and more just manner, and which made John Johnson one of the Nation’s most successful entrepreneurs and innovators; 
Whereas John Johnson became one of the Nation’s leading philanthropists, donating millions of dollars to the civil rights movement, historically Black colleges and universities, and other worthy causes; and 
Whereas as a result of his good works, John Johnson was lauded with numerous honors, including the Presidential Medal of Freedom: Now, therefore, be it 
 
That Congress— 
(1)notes with deep sorrow the death of John Harold Johnson; 
(2)extends heartfelt sympathy to the wife and family of John Johnson; and 
(3)commends John Johnson for his many accomplishments. 
 
